
	
		IIA
		112th CONGRESS
		1st Session
		S. J. RES. 17
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. McConnell (for
			 himself, Mrs. Feinstein,
			 Mr. McCain, and Mr. Durbin) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on
			 Finance
		
		JOINT RESOLUTION
		Approving the renewal of import
		  restrictions contained in the Burmese Freedom and Democracy Act of
		  2003.
	
	
		That Congress approves the renewal of
			 the import restrictions contained in section 3(a)(1) and section 3A(b)(1) and
			 (c)(1) of the Burmese Freedom and Democracy Act of 2003.
		
